NUMBER 13-18-00372-CV

                                COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                         CORPUS CHRISTI - EDINBURG


           IN RE BROOKFIELD INFRASTRUCTURE GROUP, LLC


                        On Petition for Writ of Mandamus.


                                        ORDER

           Before Justices Rodriguez, Benavides, and Longoria
                            Order Per Curiam

       Relator Brookfield Infrastructure Group, LLC (Brookfield) filed a petition for writ of

mandamus and emergency motion for temporary relief in the above cause on July 10,

2018. Through this original proceeding, Brookfield requests that this Court order the trial

court to: (1) vacate its July 3, 2018 order overruling Brookfield’s objections to the special

master’s recommended discovery order; (2) vacate the trial court’s July 3, 2018 order

adopting the special master’s recommended order; and (3) adopt Brookfield’s proposed

discovery order or, alternatively, modify the trial court’s July 3, 2018 order. Through its

emergency motion for temporary relief, Brookfield seeks to stay the trial court’s July 3,
2018 discovery order until thirty days after this Court’s final disposition of the petition for

writ of mandamus, including any motions for rehearing that might be filed by Brookfield.

       The Court, having examined and fully considered the emergency motion for

temporary relief, is of the opinion that the motion should be granted in part and denied in

part. The emergency motion for temporary relief is GRANTED and the trial court’s order

of July 3, 2018 is ordered STAYED pending further order of this Court, or until the case

is finally decided. See TEX. R. APP. P. 52.10(b) (“Unless vacated or modified, an order

granting temporary relief is effective until the case is finally decided.”). All other relief

sought by the emergency motion for temporary relief is DENIED.

       The Court requests that the real parties in interest, Matagorda County Appraisal

District, Tres Palacios Holdings, LLC, and Tres Palacios Gas Storage, LLC, or any others

whose interest would be directly affected by the relief sought, file a response to the

petition for writ of mandamus on or before the expiration of ten days from the date of this

order. See id. R. 52.2, 52.4, 52.8.

       IT IS SO ORDERED.

                                                          PER CURIAM

Delivered and filed the
11th day of July, 2018.




                                              2